                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 KAREEM J. HOWELL,                                 1:18-cv-00467-LJO-BAM (PC)
                Plaintiff,
                                                   ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
 v.                                                KAREEM J. HOWELL, CDC# P-79828

                                                   DATE: February 28, 2019
 S. BABB, et al.,                                  TIME: 10:00 a.m.
                        Defendants.                LOCATION: 2500 Tulare Street, Fresno CA
                                                   Courtroom 9 (SAB)

        KAREEM J. HOWELL, inmate, CDC #P-79828, a necessary and material witness for the
Plaintiff in proceedings in this case on February 28, 2019, is confined at CSP-Corcoran, 4001 King
Avenue, Corcoran, CA 93212, in the custody of the Warden/Sheriff. In order to secure this
inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate in Courtroom #9, 6th Floor, United States
Courthouse, 2500 Tulare Street, Fresno, California on February 28, 2019, at 10:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary property,
to testify in United States District Court at the time and place above, and from day to day until
completion of court proceedings or as ordered by the court; and thereafter to return the inmate to
the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden OR Sheriff of CSP-Corcoran

        WE COMMAND you to produce the inmate named above, along with any necessary
property, to testify before the United States District Court at the time and place above, and from
day to day until completion of the proceedings, or as ordered by the court; and thereafter to return
the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated: January 31, 2019               /s/ Barbara A. McAuliffe
                                 UNITED STATES MAGISTRATE JUDGE
